DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Notice of Allowability is a corrected notice to the Notice of Allowance mailed on 16 March 2021, and directed to the form of the claims and does not affect the scope of the claimed invention.

Applicant’s arguments and amendments filed on 07 December 2020 have been fully considered and they are deemed to be persuasive.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.

Terminal Disclaimer
The terminal disclaimer filed on 07 December 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 9,443,025, U.S. 9,361,388, U.S. 9,519,721, and U.S. 10,216,807, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
Authorization for Examiner’s Amendment to the amendment filed 07 December 2020 was given by Mr. Daniel Sierchio (Reg. No. 53,591) in a telephone interview on April 5th, 2021.

An examiner’s amendment to the amendment filed 07 December 2020 appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

2. (Currently Amended)	The method of claim 1, further  comprising,
	generating, by the processing device via an application programming interface, an indication from the second listing is removed from a subsequent search result associated with the entity.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 8, and 15, Applicants particular method and associated systems of suppressing duplicate listings on multiple search engine web sites, where verifying that the one or more remaining listings are suppressed on the provider system by determining that an address associated with the one or more duplicate listings is not reachable, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.

The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191.  The examiner can normally be reached on M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        April 5, 2021